ORDER
This Court has been informed of the death of Mr. Dodson.
IT IS ORDERED that William T. Clarke, Esquire, is hereby appointed to assume responsibility for Mr. Dodson’s client files, trust aecount(s), escrow account(s), operating accounts), and any other law office accounts Mr. Dodson may have maintained. Mr. Clarke shall take action as required by Paragraph 33, Rule 413, SCACR, to protect the interests of Mr. Dodson’s clients and may make disbursements from Mr. *3Dodson’s trust, escrow, and/or operating accounts) as are necessary to effectuate this appointment.
IT IS FURTHER ORDERED that this Order, when served on any bank or other financial institution maintaining trust, escrow and/or operating account(s) of Weyman H. Dodson, Jr., Esquire, shall serve as notice to the bank or other financial institution that William T. Clarke, Esquire, has been duly appointed by this Court.
This Order shall be made public.
/s/ Ernest A. Finney, Jr, C.J.
FOR THE COURT